In his motion for rehearing appellant asserts that due to the negligence of the trial judge he has been deprived of an authenticated statement of facts. The motion fails to set forth any facts showing negligence on the part of the trial judge. It merely states that the unauthenticated statement of facts is in the record "because of the negligence of the county judge failing to sign the statement of facts." Moreover the motion is not sworn to, nor has appellant appended any affidavits thereto in support of his position that he has been deprived of a statement of facts.
Appellant's motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.